FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                            FOR THE TENTH CIRCUIT                               May 5, 2015
                        _________________________________
                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court
DAVID LEWIS TUCKER,

      Petitioner – Appellant,

v.                                                          No. 14-6213
                                                     (D.C. No. 5:14-CV-00971-R)
ROGER REEVE, Washita County Sheriff,                        (W.D. Okla.)

      Respondent – Appellee.
                      _________________________________

                             ORDER DENYING COA*
                        _________________________________

Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.
                  _________________________________

       Petitioner David Lewis Tucker, a state detainee proceeding pro se, filed a

28 U.S.C. § 2241 action in district court to challenge his pretrial detention in Washita

County Jail, Oklahoma, where he awaits trial for burglary. He alleges state officials

set excessive bond, denied him a speedy trial, and engaged in illegal searches and

prosecution. Petitioner asked the district court to sanction the district attorney

assigned to his case for malicious prosecution, and to order the dismissal of his case

and his immediate release. The district court denied Petitioner’s request, and

Petitioner sought a certificate of appealability to appeal the district court’s decision.



       *
         This order is not binding precedent, except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       The district court, in denying Petitioner’s claims, cited the Younger abstention

doctrine, which “dictates that federal courts not interfere with state court proceedings . . .

when such relief could adequately be sought before the state court.” Rienhardt v. Kelly,

164 F.3d 1296, 1302 (10th Cir. 1999). In determining whether Younger abstention is

appropriate, federal courts consider whether: (1) there is an ongoing state criminal, civil,

or administrative proceeding, (2) the state court provides an adequate forum to hear the

claims raised in the federal complaint, and (3) the state proceedings involve important

state interests. Taylor v. Jaquez, 126 F.3d 1294, 1297 (10th Cir. 1997). The district court

found each of Petitioner’s claims could be adequately heard in the ongoing state case and

the state of Oklahoma has an important interest in prosecuting criminal cases without

interference from federal courts. The district court further found Petitioner met none of

the narrow exceptions to the Younger abstention doctrine. See Phelps v. Hamilton, 59

F.3d 1058, 1065 (10th Cir. 1995).

       After carefully reviewing Petitioner’s filings and the record on appeal, we find

the district court’s detailed application of the Younger abstention doctrine to

Petitioner’s case to be compelling. We therefore conclude that reasonable jurists

would not debate whether the district court erred in its decision to deny Petitioner’s

28 U.S.C. § 2241 action. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). We




                                             -2-
accordingly DENY Petitioner’s request for a COA and DISMISS his appeal.


                                       Entered for the Court


                                       Monroe G. McKay
                                       Circuit Judge




                                      -3-